Citation Nr: 0941655	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis in both 
hands, to include as secondary to the service-connected 
cervical spine disability.

2.  Entitlement to service connection for a disorder 
manifested as numbness in both hands and arms, to include as 
secondary to the service-connected cervical spine disability.

3.  Entitlement to service connection for a disorder 
manifested by right shoulder pain.

4.  Entitlement to service connection for a disorder 
manifested by left shoulder pain.

5.  Entitlement to service connection for a disorder 
manifested by memory loss.
 
6.  Entitlement to service connection for an anxiety 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression and insomnia, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
October 1985, from May 1986 to April 1992, and from June to 
September 1992, including service in the Southwest Asia 
Theater of operations from November 1990 to May 1991.  She 
also had periods of service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2007, the undersigned Veterans Law Judge 
conducted a hearing regarding the issues on appeal.  A 
transcript of the hearing is of record.

Additionally, the Veteran raised the issue of service 
connection for posttraumatic stress disorder (PTSD) for the 
first time at her December 2007 Board hearing.  Therefore, 
the issue of service connection for PTSD is referred to the 
RO for consideration.

This case was remanded by the Board in March 2008 for further 
development and is now ready for disposition.  


FINDINGS OF FACT

1.  Arthritis of the bilateral hands (other than the left 
fifth finger) was not manifest during service and was not 
identified until 2006; the current bilateral hand arthritis 
is unrelated to service or to any service-connected 
disability.

2.  A disorder manifested by numbness in both hands and arms 
was not manifest during service; carpal tunnel syndrome was 
not identified until 2006; the current bilateral hand and arm 
numbness is unrelated to service or to any service-connected 
disability.

3.  Right shoulder impingement was not manifest during 
service and not identified until 2005; the current 
impingement is unrelated to service or to any service-
connected disability.

4.  Left shoulder impingement with early degenerative 
arthritis was not manifest during service and was not 
identified until 2005; the current impingement with early 
degenerative arthritis is unrelated to service or to any 
service-connected disability.

5.  Right shoulder symptomatology is attributed to a service-
connected cervical spine disability.  

6.  Left shoulder symptomatology is attributed to a service-
connected cervical spine disability.  

7.  A disorder manifested by memory loss was not manifest 
during service and was not identified until 1993; any current 
memory loss is unrelated to service or to any service-
connected disability.

8.  An anxiety disorder was not manifest during service and 
was not identified until 1993; any current anxiety disorder 
is unrelated to service or to any service-connected 
disability.

9.  In an unappealed December 1997 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for depression and insomnia.

10.  The evidence added to the record since December 1997 
does not relate to an unestablished fact that is necessary to 
substantiate the claims for service connection for depression 
and insomnia.


CONCLUSIONS OF LAW

1.  Bilateral hand arthritis was not incurred in or 
aggravated by service or by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A disorder manifested by numbness of the hands and arms 
was not incurred in or aggravated by service or by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  A right shoulder disorder, diagnosed as impingement, was 
not incurred in or aggravated by service or by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  

4.  A left shoulder disorder, diagnosed as impingement with 
early degenerative arthritis, was not incurred in or 
aggravated by service or by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Affording the Veteran the benefit of the doubt, a right 
shoulder disorder manifested by pain, diagnosed as cervical 
radiculopathy, is proximately due to or the result of a 
service-connected cervical spine disability.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

6.  Affording the Veteran the benefit of the doubt, a left 
shoulder disorder manifested by pain, diagnosed as cervical 
radiculopathy, is proximately due to or the result of a 
service-connected cervical spine disability.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

7.  A disorder manifested by memory loss was not incurred in 
or aggravated by service or by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

8.  An anxiety disorder was not incurred in or aggravated by 
service or by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

9.  The December 1997 rating decision that denied the claim 
of entitlement to service connection for depression and 
insomnia is final.  38 U.S.C.A. § 7105 (West 2002).

10.  The evidence received subsequent to the December 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
depression and insomnia have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed her claim in August 2005, the amendment 
is not applicable to the current claims. 
	
	Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2009).  
	
	A "Persian Gulf veteran" is one, as here, who served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317 (2009).  A "qualifying chronic 
disability" includes: (a) an undiagnosed illness; (b) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; and (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2009).  
	
	Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.
	
	The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. §§ 3.317(a)(2), (5) (2009).  
	
	Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2009).  
	
	With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, a veteran is not required 
to provide competent evidence linking a current disability to 
an event during service.  Gutierrez v. Principi, 19 Vet. App. 
1 (2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous diagnostic 
code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  
	
	Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
a veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in a 
particular veteran's case does not preclude compensation 
under § 3.317.  See VAOPGCPREC 8-98.

Arthritis in Both Hands

The Veteran claims that she developed arthritis in both hands 
as a result of performing clerical work while in service.  
Service treatment records reflect that she was treated in 
1985 for a fracture of the middle phalanx of her left fifth 
finger.  The Board notes that she is already service-
connected for residual changes of a left fifth finger 
fracture based on this in-service injury.  There is no 
further mention of an injury of either hand in the service 
treatment records.  

On her May 1991 Report of Medical History at separation, she 
self-reported a history of broken bones but denied a history 
of arthritis.  Similarly, the May 1991 Examination Report 
found her musculoskeletal system to be within normal limits.  
Therefore, service records do not show chronic residuals 
associated with a hand injury aside from the service-
connected residual of a left fifth finger fracture.  

Next, the objective, post-service evidence does not reflect 
hand symptomatology for years after service discharge.  A 
February 1994 VA examination report did not mention any 
disorder of the bilateral hands.  Moreover, a May 1995 
National Guard Examination Report found her musculoskeletal 
system to be within normal limits.  National Guard treatment 
records reveal self-reported arthritis in May 1995 and May 
2001, although not specific to the hands.  

A VA examination conducted in August 2005 found no other 
symptoms of the bilateral hands other than some narrowing in 
the proximal interphalangeal (PIP) joint of the left fifth 
finger.  Arthritis (other than arthritis of the left fifth 
finger) was first mentioned in February 2006, at which time a 
VA physician noted that, "[the Veteran] may have element of 
carpal tunnel syndrome with some overlay related to 
arthritis."  X-rays taken in May 2009 revealed some very 
mild degenerative changes at the distal interphalangeal 
joints on both hands in the fingers and at the 
interphalangeal joint of the thumb.  Therefore, the medial 
evidence does not reflect continuity of symptomatology.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hand disorder to active duty, despite her 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a May 2009 VA musculoskeletal examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran reported weakness of grip strength and pain 
around the thumb area.  After a physical examination, the 
examiner diagnosed bilateral carpal tunnel syndrome (right 
worse than left), left thumb carpometacarpal arthritis, and 
left small finger proximal interphalangeal arthritis.  
	
	The examiner opined that the left thumb arthritis was not 
diagnosed until recently and was therefore not present during 
service.  He further opined that the arthritis in her left 
fifth finger (for which she is already service connected) is 
attributable to the fracture sustained in service in 1985.  
Therefore, to the extent that arthritis is shown which is not 
already service-connected, the medical evidence does not 
establish a nexus between arthritis and active duty.
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Disorder Manifested by Numbness of the Bilateral Arms and 
Hands

The Veteran also seeks service connection for a disorder 
manifested by numbness of the bilateral arms and hands.  
Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to numbness of the arms or hands 
or any symptoms reasonably attributed thereto.  Therefore, no 
disorder manifested by numbness was noted in service.

Next, the objective, post-service evidence does not reflect 
numbness of the arms or hands for years after service 
discharge.  At the August 1997 VA neurological examination, 
the Veteran reported the onset of neck pain in 1989 with 
associated weakness and numbness of the right upper 
extremity, although no cervical radiculopathy was found upon 
objective examination.  VA outpatient treatment records 
reveal documented complaints of bilateral numbness of the 
arms and hands for the first time in June 2005.  

Moreover, there was no clinical evidence of any diagnosis of 
a bilateral upper extremity disorder in her August 2005 VA 
neurological examination report.  Motor strength, sensory 
examination, reflexes, and coordination were normal and equal 
in the upper extremities upon objective examination.  

The Veteran complained of numbness in both upper limbs again 
in February 2006, although she reported experiencing the 
numbness for only 6 to 8 months prior to that time.  As noted 
above, the VA physician noted that, "[the Veteran] may have 
element [sic] of carpal tunnel syndrome with some overlay 
related to arthritis."  As such, the competent evidence does 
not reflect continuity of symptomatology since separation 
from service in May 1991.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hand disorder to active duty, despite her 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a May 2009 VA hand, thumb, and fingers examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran reported weakness of grip strength and pain 
around the thumb area.  After a physical examination, the 
examiner diagnosed bilateral carpal tunnel syndrome (right 
worse than left), left thumb carpometacarpal arthritis, and 
left small finger proximal interphalangeal arthritis.  The 
examiner attributed her bilateral hand numbness to the carpal 
tunnel syndrome, which he emphasized began in approximately 
2002 or 2003 by the Veteran's own account.  
	
The Board has also considered whether numbness of the hands 
and arms is a manifestation of an undiagnosed illness 
incurred in the Persian Gulf.  After a review of the record, 
the Board finds that the provisions of 38 C.F.R. § 3.317 do 
not support a basis for an award of service connection for 
the Veteran's numbness of the bilateral upper extremities.  
Again, the presumption under 38 C.F.R. § 3.317 only operates 
with respect to undiagnosed illnesses, unlike here where the 
condition has been diagnosed as carpal tunnel syndrome.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.



Right & Left Shoulder Disorders

The Veteran is also claiming entitlement to service 
connection for disorders of the right and left shoulders.  As 
a matter of procedural clarification, the RO considered the 
claims only on a direct basis.  A reasonable reading of the 
evidence, however, suggests a service connection claim for 
right and left shoulder disorders on a secondary basis.  
Although the secondary claims were not adjudicated, given the 
favorable outcome below, the Board finds that there is no 
prejudice to the Veteran in proceeding.

Service treatment records, specifically records dated in 
November 1989 and January 1990, reveal complaints of 
bilateral shoulder pain.  In addition, National Guard 
treatment records reveal self-reported arthritis in May 1995 
and May 2001, although not specific to the bilateral 
shoulders.  However, a May 1995 National Guard Examination 
Report found her musculoskeletal system to be within normal 
limits.  Moreover, a February 2004 VA examination report did 
not mention any disorder of the bilateral shoulders.  

Nonetheless, the Veteran was afforded a VA musculoskeletal 
examination in May 2009, at which time she was diagnosed with 
left shoulder impingement with early degenerative arthritis 
and a history of cervical radiculopathy, as well as a history 
of cervical radiculopathy of the right shoulder.  The 
examiner noted that her shoulder problems were present and 
evaluated in service and thought to be cervical 
radiculopathy.  He opined that they may well have been an 
early manifestation of the degenerative arthritis and 
impingement seen on the left, but that she certainly had 
radiculopathy from her neck into the bilateral shoulders 
during service.  

While the examiner's opinion in speculative as to direct 
service connection, the Board finds that the opinion 
establishes radiculopathy symptomatology into the shoulders 
as secondary to degenerative disc disease (DDD) of the 
cervical spine.  Specifically, there is evidence of current 
chronic right and left shoulder symptomatology that was 
caused by a service-connected cervical disability.  Although 
she did not claim service connection for these conditions on 
a secondary basis, resolving doubt in the Veteran's favor, 
the Board finds that the evidence as a whole supports service 
connection for right and left shoulder symptomatology, 
diagnosed as radiculopathy, as secondary to DDD of the 
cervical spine. 

However, the Board notes that service connection is not in 
order for the bilateral shoulder impingement first diagnosed 
in an August 2005 VA examination report or the left shoulder 
degenerative arthritis diagnosed in the May 2009 report.  
These disorders were not diagnosed until 2005 and 2009, 
respectively, over ten years following service.  As such, the 
competent evidence does not reflect continuity of 
symptomatology since separation from service in May 1991.  
Furthermore, there is no medical nexus opinion of record 
which links the Veteran's bilateral shoulder impingement or 
left shoulder early degenerative arthritis to her period of 
active duty service or to any service-connected disability.

Memory Loss and Anxiety

The Veteran also seeks service connection for a disorder 
manifested by memory loss and an anxiety disorder.  In 2005, 
she filed service connection claims for memory loss and 
anxiety disorder.  She was subsequently diagnosed with post 
traumatic stress disorder (PTSD) during the course of the 
appeal.  At the hearing before the Board, she testified that 
her previously-filed claims were part of a larger acquired 
psychological disorder claim, to include PTSD.  

However, the Board finds that her original claims for memory 
loss and anxiety were separate from her current claim of 
PTSD.  Turning to the language of the original claims and the 
development of the claims, the Veteran made no suggestion 
that her claims for memory loss and anxiety were related to 
in-service stressors, a critical component of a claim for 
PTSD.   

Therefore, notwithstanding a recent holding in Clemons v. 
Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record), the Board finds that a more recent claim of PTSD is 
separate and distinct from the claims for memory loss and 
anxiety.  Specifically, the evidence developed during the 
processing of the claim did not indicated that the symptoms 
for which the Veteran was seeking VA benefits may have been 
caused by PTSD.  

As the issue of service connection for PTSD was not developed 
or adjudicated by the RO, including specialized notice 
requirements, the Board will refer the issue of service 
connection for PTSD to the RO for appropriate action.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) (en banc) 
(Board lacks jurisdiction over claims not first presented to 
and adjudicated by the RO).  However, the Board will address 
the individual memory loss and anxiety claims which have 
already been developed.

	Service treatment records reflect that the Veteran was 
treated for anxiety in March 1982.  However, there is no 
further mention of the anxiety or memory loss in the service 
treatment records.  Significantly, at her May 1991 Report of 
Medical Examination at separation, her psychiatric evaluation 
was within normal limits.  Similarly, she self-reported on 
her May 1991 Report of Medical History that she never 
suffered from depression, excessive worry, memory loss, 
amnesia, or nervous trouble of any sort.  Therefore, service 
records suggest that the single instance of reported anxiety 
in March 1982 was not chronic in nature.  
	
Next, the objective, post-service evidence does not reflect 
memory loss or anxiety for several years after service 
discharge.  In a treatment note dated in May 1993, she 
complained of an onset of sleep problems in June 1991; 
however, the physician diagnosed her with insomnia and ruled-
out anxiety disorder.  Her next anxiety-related complaint 
occurred in May 1995, at which time she complained of panic 
attacks and trembling related to her service in Saudi Arabia 
during the Persian Gulf War.  

In a May 1995 periodic Report of Medical History for the Army 
National Guard, she self-reported that she suffered from 
nervous trouble as well as frequent trouble sleeping.  
However, her Report of Medical Examination from the same date 
indicated that her psychiatric evaluation was normal.  

A VA psychiatric examination conducted in October 1995 
diagnosed insomnia but not memory loss or anxiety.  
Similarly, a VA psychiatric examination conducted in August 
1997 concluded that she did not suffer from any psychiatric 
disorders.  However, a VA neurological examination, also 
conducted in August 1997, opined that she suffered from 
intermittent postural tremor associated with stress which was 
probably an exaggerated physiological tremor secondary to 
anxiety.  

However, in a subsequent Report of Medical History for the 
Army National Guard dated in May 2001, she denied ever 
suffering from memory loss, amnesia, frequent trouble 
sleeping, or nervous trouble of any sort.  Even accepting 
memory loss and anxiety symptoms as early as 1995, this was 
three years after service separation.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's memory loss or anxiety to active duty, despite her 
contentions to the contrary.  To that end, although treatment 
notes have recorded the Veteran's belief that her memory loss 
and anxiety are related to service, these records have not 
contained a medical opinion with respect to date of onset or 
etiology.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Additional Considerations

	With respect to all the claims above, in addition to the 
absence of documented post-service symptomatology related to 
the bilateral hands (other than the left fifth finger), 
numbness of the arms and hands, right and left shoulders, 
memory loss, and anxiety, for many years, the evidence 
includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   In 
determining whether her statements are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of her active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
the Board finds that her reported history of continued 
symptomatology since active service is inconsistent with the 
other evidence of record.  Indeed, while she stated that her 
disorders began in service, the post-service evidence does 
not reflect treatment related to claims on appeal for several 
years following active service.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds her current 
recollections and statements made in connection with claims 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
her statements.
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her currently-
diagnosed disorders and active duty service.  While the Board 
reiterates that she is competent to report symptoms as they 
come to her through her senses, these disorders are not of a 
type that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to her statements.  See Cartright, 2 Vet. App. 
at 25.  

II.  New and Material Evidence for Depression and Insomnia

The Veteran also seeks to reopen a previously denied claim 
for service connection for depression and insomnia.  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his or her claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
depression and insomnia.  The Board observes that rating 
decisions denying service connection for these disorders were 
issued in June 1994, January 1996, and December 1997.  The RO 
determined that the subjective and objective evidence failed 
to show chronic symptomatology for six or more months during 
service or manifestation to a degree of 10 percent or more 
within the one-year presumptive period following service.  
She did not appeal the RO's determination, and the December 
1997 rating decision became final.

The evidence of record at the time of the December 1997 
rating decision consisted of service treatment records; VA 
treatment records dated from December 1992 to October 1996; 
the report of a February 1994 VA examination; the report of 
an October 1995 VA psychiatric examination; the report of an 
August 1997 VA neurological examination; the report of an 
August 1997 VA skin examination; the report of an August 1997 
VA psychiatric examination; the report of an October 1997 VA 
examination; a December 1996 VA Gulf War development letter; 
and various written statements.  

In August 2005, the Veteran requested that her claim of 
entitlement to service connection for depression and insomnia 
be reopened.  Based on the procedural history outlined above, 
the issue for consideration, therefore, is whether new and 
material evidence has been received to reopen this claim.  

The evidence added to the record since the December 1997 
rating decision included VA treatment records dated through 
August 2006; the report of an August 2005 VA digestive 
conditions examination; the report of a May 2009 VA 
musculoskeletal examination; a private medical report dated 
in June 2005; Social Security Administration (SSA) records; 
and the transcript of a December 2007 Board videoconference 
hearing.
 
The report of the August 2005 VA digestive conditions 
examination, the report of the May 2009 VA musculoskeletal 
examination, and the private medical report dated in June 
2005 relate to medical disorders unrelated to depression and 
insomnia and are therefore not material.  

Significantly, the Veteran's testimony at the December 2007 
videoconference hearing as to symptoms of depression and 
insomnia is cumulative of her claims and assertions at the 
time of the December 1997 denial.  Further, the VA treatment 
records received since the December 1997 rating decision 
reveal treatment for anxiety and have recorded her belief 
that her depression and insomnia are related to service; 
however, these records have not contained a medical opinion 
with respect to date of onset or etiology of these 
conditions.  Similarly, SSA records show a diagnosis of an 
anxiety disorder, but do not specifically comment as to the 
probable date of onset or etiology of this disorder.

The Board finds that this evidence, while admittedly new, 
does not relate to an unestablished fact that is necessary to 
substantiate her claims for service connection.  As discussed 
above, the RO originally denied the Veteran's claims because 
the evidence failed to show chronic symptomatology for six or 
more months during service or manifestation to a degree of 10 
percent or more within the one-year presumptive period 
following service.  The evidence received since the December 
1997 denial does now show this, nor does it establish a 
medical nexus linking depression and insomnia to service.  

In conclusion, the Board finds that this new information does 
not relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claims.  Accordingly, the 
claims for service connection for depression and insomnia are 
not reopened.  

III.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Furthermore, in claims to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the 
depression and insomnia claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and SSA records.  Further, the Veteran 
submitted additional records and written statements, and was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge in 
December 2007.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in August 1997, August 2005, and May 
2009.  The Board finds that the examinations were adequate 
for evaluation purposes.  Specifically, the examiners 
reviewed the claims file, interviewed the Veteran, and 
conducted physical examinations.  There is no indication that 
the VA examiners were not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  As 
such, the Board finds the VA examiners' opinion to be of 
great probative value.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for arthritis in both hands, to include as 
secondary to the service-connected cervical spine disability, 
is denied.

Service connection for numbness in both hands and arms, to 
include as secondary to the service-connected cervical spine 
disability, is denied.

Service connection for a disorder manifested by right 
shoulder pain, diagnosed as radiculopathy attributed to a 
service-connected cervical spine disability is granted.

Service connection for a disorder manifested by left shoulder 
pain, diagnosed as radiculopathy attributed to a service-
connected cervical spine disability is granted.

Service connection for a disorder manifested by memory loss 
is denied.

Service connection for anxiety disorder is denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for depression and insomnia is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


